          Case 6:18-ap-00098-KSJ       Doc 21                Filed 01/22/19   Page 1 of 2



                                   ORDERED.


  Dated: January 17, 2019




                              UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                     www.flmb.uscourts.gov

 In re                                              )
                                                    )
 TERRY HONG-YIN CHAN and                            )           Case No. 6:18-bk-03297-KSJ
 JACQUELYN ANGIULLI CHAN,                           )           Chapter 7
                                                    )
                 Debtors.                           )
                                                    )
                                                    )
 BAOYANG CHEN,                                      )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )           Adversary No. 6:18-ap-00098-KSJ
                                                    )
 TERRY HONG-YIN CHAN and                            )
 JACQUELYN ANGIULLI CHAN.,                          )
                                                    )
                 Defendants.                        )

                 ORDER GRANTING MOTION TO DISMISS WITH LEAVE
                 TO AMEND AND DENYING MOTION TO CONSOLIDATE

         This adversary proceeding came before the Court to consider the Defendants’ Amended

Motion to Dismiss (Doc. No. 13), Motion to Consolidate (Doc. No. 9), and related responses

(Doc. Nos. 10, 15). After reviewing the pleadings and considering the positions of all interested

parties, it is




                                        Printed: 1/17/2019                                   Page: 1 of 2
        Case 6:18-ap-00098-KSJ          Doc 21               Filed 01/22/19   Page 2 of 2



       ORDERED:

       1. The Motion to Dismiss (Doc. No. 13) is GRANTED, with leave to file an amended

           complaint separating the relief requested into distinct counts by February 1, 2019.

       2. Defendants are directed to answer any timely filed amended complaint by February

           15, 2019.

       3. If no timely amended complaint is filed, the Court will dismiss the adversary

           proceeding with prejudice.

       4. The Motion to Consolidate (Doc. No. 9) is DENIED.

       5. There is a pretrial conference scheduled for 2:45 p.m. on February 20, 2019, in

           Courtroom A on the Sixth Floor, 400 West Washington Street, Orlando, Florida,

           32801.

                                                    ###

Attorney, John J. Bennett, is directed to serve a copy of this order on all interested parties who
are non-CM/ECF users and file a proof of service within three days of entry of the order.




                                        Printed: 1/17/2019                                  Page: 2 of 2
